Citation Nr: 0518594	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  99-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for scar tissue 
(adhesions) of the peritoneum, secondary to an appendectomy 
in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States (VFW).


WITNESSES AT HEARING ON APPEAL

Appellant & Acquaintance




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1972 with subsequent service in the Navy 
Reserves.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Portland Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 1999 a hearing was held 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.  An August 2001 
rating decision readjudicated these matters under the VCAA.

In December 2001, with the veteran's consent, the Law Offices 
of R.F. requested a copy of the veteran's claims file.  The 
veteran ultimately rescinded the request.  He has not 
designated R.F. as his attorney.  VFW (pursuant to an August 
1998 VA Form 21-22) has represented the veteran throughout 
the appeal period.  

The matter of entitlement to service connection for right ear 
hearing loss is being remanded to the RO via the Appeals 
Management Center in Washington D.C.  VA will notify the 
veteran if any action on his part is required.  


FINDINGS OF FACT

There is no competent evidence that the veteran's has scar 
tissue (adhesions) of the peritoneum from an appendectomy in 
service.





CONCLUSION OF LAW

Service connection for scar tissue (adhesions) of the 
peritoneum is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the October 1998 decision 
denying his claim.  In that decision, a February 1999 
statement of the case (SOC), a supplemental SOC's issued in 
June 2000, an August 2001 rating decision (that readjudicated 
the claim under the VCAA), and an April 2004 supplemental 
SOC, he was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  By 
correspondence in April 2001 he was notified of the 
provisions of the VCAA and how it applied to his claim.  
Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal because that decision preceded 
enactment of the VCAA.  After notice was given the veteran 
has had ample opportunity to respond.  The claim was 
reviewed/reconsidered on the merits subsequent to the April 
2001 VCAA notice, as outlined in the August 2001 rating 
decision and an April 2004 supplemental SOC.  The veteran is 
not prejudiced by any notice-timing defect.  

The April 2001 letter and the April 2004 supplemental SOC 
clearly cited the changes in the law brought about by the 
VCAA and implementing regulations, and explained that VA 
would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the April 2001 letter advised him to submit 
additional evidence within 60 days, he was also advised that 
evidence received within one year would be considered.  In 
fact, all evidence received in the interim to date has been 
accepted for the record and considered.  

The April 2004 SOC specifically advised the veteran that it 
was his responsibility to submit any evidence he had 
pertinent to his claim.  He was also advised what was 
necessary to establish his claims, and the notice was 
essentially equivalent to telling him to submit everything he 
had pertinent to the claim.  The veteran was also advised in 
the above-cited communications that VA would obtain any 
Federal government records, including any VA treatment 
records, and that if he completed the releases, VA would 
assist him in obtaining any private records he identified.  
In one form or another he has received all mandated notice; 
he is not prejudiced by any technical notice deficiency along 
the way.  

An April 2002 notation in the claims file indicated that the 
veteran is homeless, thus VA has a heightened duty to assist.  
The record includes service medical records (SMR's), private 
medical records, and treatment records form Roseburg VA 
Medical Center (VAMC).  VA arranged for a VA examination in 
July 1999.  The veteran has not identified any further 
records and there is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements are substantially met as to the matter being 
addressed on the merits.  The veteran is not prejudiced by 
the Board's review of this matter on the merits at this 
point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's SMRs show that in March 1972 he underwent an 
appendectomy.  He developed a wound infection five days after 
surgery, which was opened and drained.  He otherwise had an 
unremarkable postoperative course and did well in the 
hospital.  The wound was well closed upon discharge.  A June 
1972 physical examination report (around the time of 
separation from active duty) was negative for any 
abnormalities relating to the appendectomy.  A June 1973 
annual physical examination for the Naval Reserves also did 
not reveal any related abnormalities.  

The veteran contends that during an April 1989 vagotomy and 
pyloroplasty to repair a perforated duodenal ulcer, Dr. G.M. 
found scar tissue (adhesions) caused by the March 1972 
appendectomy.  

April 1989 treatment records from Dr. G.M. do not note 
peritoneal scar tissue (adhesions) from the March 1972 
appendectomy.  It was noted that there was no evidence of 
chronic scarring in the duodenum, and no abnormalities were 
noted in the abdominal cavity.  

In October 1998, the RO granted service connection for 
appendectomy, rated noncompensable, effective August 18, 
1998.  

April 1999 to January 2002 treatment records from Roseburg 
VAMC include the veteran's subjective medical history of 
abdominal surgery following a ruptured intestine that 
developed when he had an appendectomy and peritonitis.  
Adhesions of the peritoneum were not clinically noted.

On July 1999 VA examination, it was noted that the veteran's 
claims file was reviewed.  The examiner opined that he could 
not find any clinical or diagnostic evidence on examination 
to support a casual relationship between the veteran's 
appendectomy in March 1972 and the perforated peptic ulcer 
with pyloroplasty and vagotomy of 1989.  The examiner noted 
that military documentation indicated a postoperative wound 
infection with E. Coli bacteria.  However, there was nothing 
in the military hospital discharge summary to indicate that 
there was peritonitis from a ruptured appendix or that the 
post-operative infection of the surgical wound extended 
through the abdominal wall into the peritoneal cavity.  
Physical examination of the veteran's abdomen, revealed an 
appendectomy scar that was 10 centimeters in length, narrow, 
well-healed, non elevated or retracted, and evoked no 
particular tenderness to palpation.  It was not adhered to 
the deeper abdominal structures.  There was no abdominal 
tenderness on forward bending.  Back-bending, side-bending 
and particularly right and left rotary motion of the low back 
(as well as the abdomen simultaneously) evoked no evidence of 
pain, which would be anticipated with severe abdominal 
adhesions.  The examiner commented that a "ruptured appendix 
with seepage of bowel contents into the abdomen always causes 
immediate PERITONITIS and is a serious life threatening 
event."  The examiner added:  "It is almost invariably 
followed by subsequent painful abdominal adhesions, and by 
the time the condition is healed, the surgical incision site 
is very UGLY, irregular widened scar, well adhered to deeper 
structures."  The examiner found that this last scenario was 
not compatible with the findings for the veteran.  

III.	Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury. 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Here, there is no evidence that the veteran has the 
disability for which service connection is sought, i.e., scar 
tissue (adhesions) of the peritoneum.  The veteran was 
advised, in the August 2001 rating decision and in an April 
2004 SSOC, that to establish service connection for the 
claimed disability, he must show that there are adhesions of 
the peritoneum and that such disability is secondary to his 
service connected appendectomy.  Although his SMR's show that 
there was initially an infection of the wound from the 
appendectomy, the wound was well closed upon discharge of the 
hospital.  And service medical records show no peritoneal 
adhesions.  A June 1972 physical examination around the time 
of the veteran's discharge from active duty and a June 1973 
physical examination for the Naval Reserves were both 
negative for any abnormalities relating to the appendectomy.  

The veteran alleges that a surgeon who performed abdominal 
surgery on him in April 1989 told him that he found 
peritoneal adhesions from the appendectomy in service.  
However, review of records from that physician revealed no 
mention of peritoneal adhesions from an appendectomy.  There 
is no competent (medical) evidence supporting the veteran's 
contention that he currently has scar tissue (adhesions) of 
the peritoneum related to his service connected appendectomy.  
In fact, on July 1999 VA examination the examiner 
specifically opined indicated that there was no evidence of 
peritonitis from a ruptured appendix or that the post-
operative infection of the surgical wound extended through 
the abdominal wall into the peritoneal cavity.  The examiner 
described what the findings would be if there were peritoneal 
adhesions, as alleged, and noted that such findings were not 
shown.  

Since there is no competent (medical) evidence that the 
veteran has the disability he seeks to have service 
connected, scar tissue (adhesions of the peritoneum, the 
threshold requirement for establishing service connection for 
such disability is not met, and the veteran's appeal seeking 
this benefit must be denied.


ORDER

Service connection for scar tissue (adhesions) of the 
peritoneum, claimed as secondary to an appendectomy in 
service is denied.


REMAND

The veteran contends that he was not issued nor did he wear 
any ear protection when exposed to noise trauma from weapons 
fire aboard the USS Point Defiance.  He asserts that he did 
not have much noise exposure postservice.  The veteran's DD 
Form 214 reflects that he received training for shipboard 
firefighting in April 1969 and served in Vietnam.  Although 
acoustic trauma is not specifically noted in the service 
medical records, given the veteran's training and service in 
Vietnam, it may reasonably be assumed that he was exposed to 
some noise trauma in service.  

On May 2002 VA audiological evaluation for pension purposes, 
it was indicated that the veteran had a right ear hearing 
loss disability by VA standards, and noted that he had a 
history of noise exposure in the military, no occupational or 
recreational noise exposure postservice, and a suspected 
right ear hearing loss disability for 30 years.  The examiner 
did not opine whether the current right ear hearing loss 
disability was, as likely as not, related to noise trauma in 
service.  An April 2002 notation in the veteran's claims file 
indicates that he is homeless.  VA has heightened assistance 
responsibilities regarding such needy veterans.  Obviously, 
he is in no position to arrange for an audiological 
evaluation (which may also explain why he did not seek 
earlier treatment for the hearing loss disability).  A VA 
examination is indicated.  

According this claim is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment, if any, he received 
for right ear hearing loss since 1972.  
The RO should obtain complete copies 
of treatment records (those not 
already in the claims folder) from all 
identified sources.

2.  Then, the RO should arrange for a 
VA audiological evaluation (with 
audiometric studies) to ascertain 
whether the veteran currently has a 
right ear hearing loss disability by 
VA standards and, if so, whether such 
disability, as likely as not, resulted 
from acoustic trauma in service.  The 
veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
explain the rationale for the opinion 
given.  The veteran should be advised 
of the consequences of failing to 
report for an examination.

3.  The RO should then readjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should 
be issued, and the veteran and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

No action is required of the veteran until he is notified.  
He may submit additional evidence or argument in support of 
this claim while the remand is pending.  The claim must be 
processed in an expeditious manner.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


